                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 CED RED LAKE FALLS COMMUNITY                        Case No. 19‐CV‐1468 (NEB/LIB)
 HYBRID, LLC,

                         Plaintiff,
                                                   ORDER ON MOTION TO DISMISS
 v.

 MINNESOTA PUBLIC UTILITIES
 COMMISSION,

                         Defendant.



           CED Red Lake Falls Community Hybrid, LLC (“Red Lake Falls”) sued the

Minnesota Public Utilities Commission (the “MPUC”) under section 210 of the Public

Utility Regulatory Policies Act of 1979 (“PURPA”). In its complaint, Red Lake Falls claims

that in setting Red Lake Falls’ avoided cost rate, the MPUC failed to implement PURPA.

The Court determines that because this suit is an as‐applied challenge to the cost rate, the

Court lacks subject‐matter jurisdiction, and it must dismiss the suit.

                                      BACKGROUND

      I.      Statutory and Regulatory Framework

           Congress passed PURPA in 1978 in response to the energy crisis that plagued the

nation at the time. F.E.R.C. v. Mississippi, 456 U.S. 742, 745 (1982). Section 210 of PURPA

seeks to decrease the United States’ reliance on oil and natural gas by encouraging the

development of energy‐efficient cogeneration and small power production facilities. Id.


                                              1
at 750. See 16 U.S.C. § 824a‐3. These facilities are known as “qualifying facilities” under

PURPA.

       Congress found that traditional electric utilities’ reluctance to transact with these

nontraditional facilities poses an obstacle to their development. Id. And so, Congress

directs the Federal Energy Regulatory Commission (“FERC”) to promulgate rules

mandating that electric utilities purchase energy from qualifying facilities under section

210(a) of PURPA. 16 U.S.C. § 824a‐3(a). In accordance with PURPA’s directive, the FERC

promulgates regulations requiring utilities to purchase electricity from qualifying

facilities “at a rate equal to the utilityʹs full avoided cost.” Am. Paper Inst., Inc. v. Am. Elec.

Power Serv. Corp., 461 U.S. 402, 405–06 (1983) (citing 18 C.F.R. § 292.304(b)(2)). Utilities

must purchase electricity from qualifying facilities once a contract or legally enforceable

obligation arises, and must pay the qualifying facility the avoided costs that are

calculated either “at the time of delivery” or at “at the time the obligation is incurred.” 18

C.F.R. § 292.304(d). Additionally, section 210(f) of PURPA instructs state regulatory

authorities to implement these FERC rules. 16 U.S.C. § 824a‐3(f); see also Portland Gen. Elec.

Co. v. FERC, 854 F.3d 692, 695 (D.C. Cir. 2017) (“Under PURPA, state utility commissions

are responsible for calculating the avoided‐cost rates for utilities subject to their

jurisdiction”).

       In Minnesota, the MPUC is the agency tasked with implementing and enforcing

PURPA. [ECF No. 1‐1, Ex A “MPUC Order,” 4.] To implement PURPA, the MPUC has


                                                2
adopted Minnesota Statute § 216B.164 and Minnesota Rule Chapter 7835. [Id. at 3–4.] This

framework allows the MPUC to resolve disputes between utilities and qualifying

facilities. Id. at 4. The MPUC is empowered to determine the avoided cost of a utility. Id.

at 10. To assist with this determination, the MPUC requires utilities to submit annual

reports called small power production tariffs (“SPP Tariffs”). Minn. R. 7835.0300. These

SPP Tariffs must include the estimated energy costs for the utility. Minn. R. 7835.0500.

   II.      Factual Background

         On December 7, 2016, Red Lake Falls filed a complaint with the MPUC, arguing

that it had a legally enforceable obligation with Otter Tail Power Company. (MPUC

Order at 1.) The complaint was referred to an administrative law judge, who issued

findings of facts and conclusions of law. (Id. at 1–2.) The MPUC then considered the

findings and conclusions of the administrative law judge. (Id. at 2.) The MPUC found that

Red Lake Falls is developing a qualifying facility; there is a legally enforceable obligation

between Red Lake Falls and Otter Tail Power Company; the legally enforceable

obligation was established on December 7, 2016; the length of the legally enforceable

obligation is 20 years. Id. Finally, the MPUC determined that the avoided cost rate was

equivalent to the Otter Tail Power Company’s 2017 SPP Tariff (“2017 SPP Tariff”) filed

on January 3, 2017. (Id. at 2, 13.)

         In determining the avoided cost rate, the MPUC reviewed the twelve methods of

calculation proposed by both Red Lake Falls and Otter Tail Power Company. (Id. at 11.)


                                             3
It determined that the 2017 SPP Tariff “closely corresponds to the time the [legally

enforceable obligation] was established in this matter in December 2016.” (Id. at 13.) The

2017 SPP Tarriff “is one of the 12 options advanced by the parties, considered by the ALJ,

and is a calculation specifically supported by both Otter Tail and the Department.” (Id.)

The MPUC stated it was exercising the discretion given to it under statute to set the

avoided cost. Id.; see also Minn. Stat. § 216B.164 subd. 4(b).

       Red Lake Falls petitioned for reconsideration of the MPUC’s determination of the

avoided cost. [ECF No. 1‐1, Ex. B at 1.] The MPUC declined to reconsider, finding that its

earlier order aligned with the facts, law, and public interest. (Id. at 1–2.) Red Lake Falls

then filed a petition for enforcement against the MPUC under 210(h)(2)(B) of PURPA.

[ECF No. 1‐1, Ex. D at 1.] The FERC issued a Notice of Intent Not to Act, which stated

that Red Lake Falls may sue the MPUC “in the appropriate court.” (Id.)

       Red Lake Falls then filed this suit claiming that the MPUC’s decision to use the

2017 SPP Tariff violated PURPA because it failed to implement 18 C.F.R. § 292.304(d)

(“the 304(d) Regulation”). The 304(d) Regulation provides that a qualifying facility can

elect to have an avoided cost rate set when the project incurs the legally enforceable

obligation. 18 C.F.R. § 292.304(d). Red Lake Falls argues that by setting the avoided cost

based on the 2017 SPP Tariff filed in January 2017, when the legally enforceable obligation

was incurred in December 2016, the MPUC failed to implement the 304(d) Regulation.




                                              4
The MPUC argues that this is an as‐applied challenge and moves to dismiss for lack of

subject‐matter jurisdiction.

                                    LEGAL STANDARD

       When a party brings a challenge to the Court’s subject‐matter jurisdiction under

Rule 12(b)(1) of the Federal Rules of Civil Procedure, the Court must determine whether

it has the authority to decide the claims at issue. Spine Imaging MRI, L.L.C. v. Liberty Mut.

Ins. Co., 743 F. Supp. 2d 1034, 1038–39 (D. Minn. 2010). A Rule 12(b)(1) motion may either

challenge a complaint on its face or the “factual truthfulness” of its assertions. Titus v.

Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). MPUC has made a facial challenge, so “all of the

factual allegations concerning jurisdiction are presumed to be true and the motion is

successful if the plaintiff fails to allege an element necessary for subject matter

jurisdiction.” Id. When reviewing a facial challenge, the Court “may take judicial notice

of public records.” Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003). The burden

of proving subject‐matter jurisdiction falls on the party asserting jurisdiction. V S Ltd.

P’ship v. Dep’t. of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000).

                                         ANALYSIS

       Whether the Court has subject‐matter jurisdiction depends on what claim Red

Lake Falls has alleged in the complaint. Sections 210(g)‐(h) of PURPA create “an

overlapping scheme of federal and state judicial review of state regulatory action taken

pursuant to PURPA.” Greenwood ex rel. Estate of Greenwood v. N.H. Pub. Utils. Commʹn, 527


                                               5
F.3d 8, 10 n.1 (1st Cir. 2008). As relevant here, PURPAʹs enforcement scheme

contemplates two types of private actions against a state utility regulatory agency:

“implementation” challenges and “as‐applied” challenges. Exelon Wind 1, L.L.C. v. Nelson,

766 F.3d 380, 388 (5th Cir. 2014); see also Power Res. Grp., Inc., v. Pub. Util. Commʹn of Tex.,

422 F.3d 231, 234–35 (5th Cir. 2005).

       An implementation challenge asks whether a state agency “has improperly

implemented the PURPA regulations.” Swecker v. Midland Power Coop, 807 F.3d 883, 886

(8th Cir. 2015). Typically, that means challenging the allegedly unlawful regulation itself.

See, e.g., Exelon Wind 1, 766 F.3d at 393 (holding some of Exelon Wind 1’s claims were

implementation claims because they challenged a specific state rule). An as‐applied

challenge asks whether a state agency’s “implementation plan is unlawful, as it applies

to or affects an individual petitioner.” Power Res. Grp., 422 F.3d at 235 (citation and

quotation marks omitted). One type of as‐applied claim challenges “the calculation of a

specific avoided cost[] rate.” Swecker, 807 F.3d at 886.

       While federal district courts have exclusive jurisdiction over implementation

challenges, only state courts may hear as‐applied challenges. Power Res. Grp., 422 F.3d at

235. Additionally, a party seeking to bring an implementation challenge may only do so

after having petitioned the FERC to bring an implementation enforcement action, and

only if the FERC has not started an action within sixty days of receiving the petition. 16

U.S.C. § 824a‐3(h)(2)(B).


                                               6
       Red Lake Falls argues it brought an implementation claim even though it is

challenging the MPUC Order and not any specific regulation. The reasoning behind this

claim is that there is no on‐point regulation to challenge. The MPUC has adopted no

regulation prescribing the calculation of the avoided cost rate. State agencies “may

comply with the statutory requirements by issuing regulations, by resolving disputes on

a case‐by‐case basis, or by taking any other action reasonably designed to give effect to

FERC’s rules.” F.E.R.C. v. Miss., 456 U.S. at 751. Red Lake Falls argues that when the state

fails to adopt regulations, the state has implemented regulations through case‐by‐case

adjudication.

       Thus, according to Red Lake Falls, the MPUC Order in effect implemented a

regulation. The Court has reviewed the MPUC Order to determine if it provides a basis

for jurisdiction. See Stahl, 327 F.3d at 700 (permitting judicial notice of public records).

That review reveals that Red Lake Falls has not brought an implementation claim. Courts

have found implementation claims when the plaintiff challenges an order that interprets

a PURPA regulation or announces a bright‐line rule. See, e.g., Exelon Wind 1, 766 F.3d at

390–91 (reversing the lower court’s finding that the public utility commission announced

a bright line rule in the present case, but leaving open the possibility that public utility

commission determinations could support an implementation challenge.)1 When the


1 The FERC makes a similar argument when it litigates PURPA challenges. In FERC v.
Idaho Public Util. Com’n, it argued it brought an implementation challenge because the
Idaho Public Utility Commission specifically announced in its adjudication that it was
                                             7
agency does not clearly announce a rule in the order, any challenge to the order is an as‐

applied challenge. See, e.g., Exelon Wind 1, 766 F.3d at 390–91 (finding that a claim was an

as‐applied challenge because the agency did not create a categorical rule and “left open

the possibility that other” qualifying facilities could comply with the agency

requirements). “[T]he fact that as‐applied challenges may establish precedent relevant to

future cases does not transform them into facial or implementation challenges.” Id. at 391.

       The Court determines that the MPUC did not announce a bright‐line rule on the

calculation of the avoided cost rate. Instead, the MPUC relied on its discretion. See MPUC

Order at 13. The MPUC announced no factors, no test, and no mandatory considerations.

And it is clear from the order that the MPUC did not believe it was interpreting or

implementing a regulation. It was trying to apply the plain language of federal and state

regulations, and there was no conflict in applying both. MPUC Order at 13.

       In making its decision, the MPUC made an individualized determination based on

the facts and arguments before it. The MPUC stated that it was determining the avoided

cost rate when the legally enforceable obligation was formed under PURPA and the

Minnesota statute. See MPUC Order at 10 (citing 18 C.F.R. 292.304(d)(2)), 13 (citing Minn.

Stat. § 216B.164 subd. 4(b)). It used the rate published closest to that date. See MPUC

Order at 13. Red Lake Falls argues that the result—an avoided cost based on data filed



applying a “bright line rule” and the rule violated PURPA. Plaintff’s Reply in Support of
Motion for Leave to Amend Complaint, FERC v. Idaho Public Util. Com’n., No. 13‐CV‐141
(EJL/REB) (D. Idaho Jul. 29, 2013), ECF No 41.
                                             8
after the legally enforceable obligation formed—violates PURPA. At its heart, this

challenge is an as‐applied challenge. Red Lake Falls wants a redetermination of the

avoided cost rate. Its contention is that the MPUC’s determination was erroneous because

it considered improper data. Challenges to the information an agency relies on to make a

determination have been found to be as‐applied challenges. See, e.g., Swecker, 807 F.3d at

886 (labeling an argument that the avoided cost rate was based on “false information” an

as‐applied challenge). Red Lake Falls is challenging the rate itself, which only applies to

itself. This is an as‐applied challenge. See, e.g., Exelon Wind 1, 766 F.3d at 391 (holding that

a challenge to a public utilities commission order, which applied a state rule, was an as‐

applied challenged because it effectively was a challenge to the rule as‐applied to the

petitioner). Because Red Lake Falls brought an as‐applied challenge, the Court does not

have subject‐matter jurisdiction over the complaint.

                                       CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1. Defendant’s Motion to Dismiss Complaint [ECF No. 12] is GRANTED; and

       2. The matter is DISMISSED WITHOUT PREJUDICE.




                                               9
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 18, 2020           BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                              10
